Case: 4:15-cr-00049-CDP-DDN Doc. #: 648 Filed: 09/09/19 Page: 1 of 3 PageID #: 3999




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                 Plaintiff,                      )
                                                 )
  vs.                                            )
                                                 ) No. 4:15 CR 00049 CDP (DDN)
  NIHAD ROSIC,                                   )
                                                 )
                 Defendant.                      )


              DEFENDANT’S MOTION FOR CONTINUANCE
              OF STATUS HEARING OF SEPTEMBER 19, 2019
         Comes now Defendant NIHAD ROSIC, by and through his attorney JoAnn Trog,

  and for his Motion for Continuance of Status Hearing of September 19, 2019, states as

  follows:

         1.      On April 5, 2019, Defendant filed his Motion for Disclosure of Exculpatory

  Evidence Under the Classified Information Procedures Act (Doc. 517).

         2.      A Status Hearing was held by this Court on May 15, 2019, regarding the

  Defendant’s Motion at which time the said Motion was TERMED and another Status

  Conference was set by this Court for July 24, 2019 (Doc. 545) which, at the request of

  Defendant, was continued to August 14, 2019 (Doc. 603) which was subsequently continued

  to September 19, 2019 (Doc. 628).

         3.      During the Status Hearing of May 15, 2019, there was discussion between

  the parties that it would be best to continue the aforesaid Hearing until after such time as Co-

  Defendant Ramiz Zijad Hodzic was sentenced, which has now been continued to October

                                                 1
Case: 4:15-cr-00049-CDP-DDN Doc. #: 648 Filed: 09/09/19 Page: 2 of 3 PageID #: 4000




  21, 2019 (Doc. 644).

          4.      The ultimate sentence of Co-Defendant Hodzic will significantly affect the

  status of Defendant Rosic’s previously-filed Motion and, as a result, Defendant Rosic would

  ask for a continuance of the Status Conference until after the sentencing of Co-Defendant

  Hodzic on October 21, 2019, or as otherwise continued by Judge Perry.

          5.      Undersigned Counsel believes that in light of the circumstances, the request

  for a continuance of the Status Conference is not prejudicial to any party and that the ends of

  justice would be best served by the granting of this continuance.

          6.      Undersigned Counsel has left a message with Matthew Drake, Assistant U.S.

  Attorney, as to the filing of the instant Motion.

          WHEREFORE, for the foregoing reasons, Defendant respectfully requests that this

  Honorable Court continue the Status Conference in this case, presently set for September 19,

  2019, to a time after the sentencing of Co-Defendant Hodzic, which is now scheduled for

  October 21, 2019, and for such other and further Orders as the Court deems appropriate in

  the premises.

                                                  Respectfully submitted,

                                                  /S/ JoANN TROG
                                                  JoANN TROG              42725MO
                                                  Attorney for Defendant Nihad Rosic
                                                  121 West Adams Avenue
                                                  St. Louis, Missouri 63122
                                                  Telephone: (314) 821-1111
                                                  Facsimile: (314) 821-9798
                                                  E-Mail:      Jtrogmwb@aol.com




                                                 2
Case: 4:15-cr-00049-CDP-DDN Doc. #: 648 Filed: 09/09/19 Page: 3 of 3 PageID #: 4001




                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 9th day of September, 2019, the foregoing was filed
  electronically with the Clerk of the Court to be served by operation of the Court’s
  electronic filing system upon Matthew Drake, Howard J. Marcus, Kenneth R. Tihen,
  Assistant United States Attorneys, 111 South 10th Street, 20th Floor, St. Louis, Missouri
  and Joshua D. Champagne, Trial Attorney for the Department of Justice, National
  Security Division, Counterterrorism Section, 950 Pennsylvania Avenue, N.W.,
  Washington, D.C. 20530.


                                                     /S/ JoANN TROG




                                             3
